Citation Nr: 0211843	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  02-06 923	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for low back disability on 
either a direct or secondary basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from October 1984 to July 
1990.

This case came to the Board of Veterans' Appeals (Board) on 
appeal of a June 2001 rating decision of the Department of 
Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas (the M&ROC), which denied entitlement to 
service connection for back disability.  The veteran timely 
appealed.


REMAND

In his May 2002 substantive appeal, the veteran indicated 
that he wanted a personal hearing at the M&ROC before a 
member of the Board. 

In light of the above and to ensure full compliance with due 
process requirements, this case is REMANDED to the RO for the 
following action:

A personal hearing should be scheduled 
for the veteran before a traveling member 
of the Board sitting at the M&ROC in 
Wichita, Kansas. 

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the M&ROC.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the M&ROC.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



